Citation Nr: 1328276	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-03 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for congestive heart failure, to include as a 
result of exposure to ionizing radiation (plutonium) and/or 
a service-connected disability.

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for a disorder of the cervical spine.

3.  Entitlement to service connection for a disorder of the 
right wrist, to include as secondary to service-connected 
bilateral knee disabilities.

4.  Entitlement to service connection for a disorder of the 
left shoulder, to include as secondary to service-connected 
bilateral knee disabilities.

5.  Entitlement to service connection for a disorder of the 
right hip, to include as a result of exposure to ionizing 
radiation (plutonium) and/or a service-connected disability.

6.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 based on the need for convalescence 
following right hip surgery in March 2008. 
 
7.  Entitlement to special monthly compensation (SMC) based 
upon the need for regular aid and attendance of another 
person or by reason of being housebound.

8.  Entitlement to basic eligibility for assistance in 
acquiring specially-adaptive housing.

9.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to 
February 1975, and from July 1991 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007, September 2008, and 
December 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran testified during a Board hearing, 
held by the undersigned, in June 2012.  A copy of the 
hearing transcript (Transcript) has been associated with the 
record.

The Board notes that, with regard to the issue of 
entitlement to an automobile allowance, or specially-adapted 
equipment, the Veteran included this issue on his formal 
appeal (VA Form 9) dated February 11, 2009.  However, that 
appeal was not timely, as the RO confirmed the denial of the 
issue via a statement of the case dated November 13, 2006.  
The RO did not certify this issue on appeal.  To be 
considered timely, a substantive appeal must be filed within 
60 days from the date that the RO mails the statement of the 
case to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
20.302(b), 20.303 (2012).  If the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  As such, because the Veteran 
included this issue within his formal appeal, the Board will 
refer the issue of whether new and material evidence has 
been received to reopen the issue of entitlement to an 
automobile allowance, or specially-adapted equipment, to the 
RO for further development.

The issues of whether new and material evidence has been 
received to reopen the issues of entitlement to an 
automobile allowance, or specially-adapted equipment; 
entitlement to service connection for left arm and right leg 
disorders, secondary to a cervical spine disorder (October 
2008), as well as posttraumatic trigger fingers of the 
bilateral hands and an increased rating for his lumbar 
disability (January 2012) have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.  

The issues of whether new and material evidence has been 
received sufficient to reopen the claim of entitlement to 
service connection for congestive heart failure, to include 
as a result of exposure to ionizing radiation (plutonium) 
and/or a service-connected disability; entitlement to 
service connection for disorders of the right wrist, left 
shoulder, and right hip, all to include as secondary to 
service-connected bilateral knee disabilities; entitlement 
to a temporary total disability rating under 38 C.F.R. § 
4.30 based on the need for convalescence following right hip 
surgery in March 2008; entitlement to SMC based upon the 
need for regular aid and attendance of another person or by 
reason of being housebound; entitlement to basic eligibility 
for assistance in acquiring specially-adaptive housing; and 
entitlement to a special home adaptation grant are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO 
denied service connection for a disorder of the cervical 
spine, on the basis that there was no evidence that the 
Veteran had a disorder of the cervical spine that had its 
onset in service or was otherwise etiologically-related to 
his active service, nor was an opinion of record linking any 
current disorder of the cervical spine to the Veteran's 
service.    

2.  Evidence submitted since the RO's March 2005 rating 
decision, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a disorder of the cervical spine, and therefore does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2005 rating decision denying service 
connection for a cervical spine disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since 
the RO's March 2005 rating decision; thus, the claim for 
service connection for a cervical spine disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. 
§ 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue addressed below, 
the Board notes that VA has a duty to notify and a duty to 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his 
representative, if any, prior to the initial unfavorable 
decision on a claim by the AOJ of any information and any 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  These notice requirements apply to 
all five elements of a service-connection claim (veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
must be included.  Id.

Neither the Veteran nor his representative has alleged 
prejudice with respect to notice, as is required.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. 
Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  None is found by the Board.  Indeed, VA's 
duty to notify has been more than satisfied.  The Veteran 
was notified via a letter dated in October 2008 of the 
criteria for establishing service connection, the evidence 
required in this regard, and his and VA's respective duties 
for obtaining evidence.  This letter accordingly addressed 
all notice elements and predated the initial adjudication by 
the AOJ/RO in December 2008.  He also was notified of how VA 
determines disability ratings and effective dates if service 
connection is awarded.  Nothing more is required in this 
case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  The Court stated that in order 
to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type 
of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

The October 2008 letter provided adequate, specific notice 
of what constitutes material evidence in the case at hand, 
which met the directives of Kent.  Specifically, the 
Veteran's claim was denied on the basis that there was no 
evidence that the Veteran had a disorder of the cervical 
spine that had its onset in service or was otherwise 
etiologically-related to his active service, nor was an 
opinion of record linking any current disorder of the 
cervical spine to the Veteran's service.  

VA also has a duty to assist a veteran in the development of 
a claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012).  Although reference is made to an April 1986 
document which indicated that VA treatment records from the 
Veteran's first period of active service were unavailable 
for review, such records were associated with the claims 
file in 1986.  Further, some service treatment records from 
the Veteran's second period of service have been added to 
the record, though the documents appear to be incomplete.  
In a situation such as this, there is a heightened 
obligation to assist the Veteran in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the Board finds that no additional evidence, which may 
aid the appellant's claim or might be pertinent to the bases 
of the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
However, VA need not conduct an examination with respect to 
the claim of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection, because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  Moreover, the question of the adequacy of VA 
medical examination is mooted upon Board's determination 
that the veteran not entitled to a reopening of his claims 
and thereby not entitled to a VA examination.  Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In a March 2005 decision, the RO denied the Veteran's claim 
for entitlement to service connection for a disorder of the 
cervical spine.  His claim was denied because there was no 
evidence that the Veteran had a disorder of the cervical 
spine that had its onset in service or was otherwise 
etiologically-related to his active service, nor was an 
opinion of record linking any current disorder of the 
cervical spine to the Veteran's service.  The RO notified 
the Veteran of that decision and apprised him of his 
procedural and appellate rights.  He did not appeal the RO's 
decision nor did he submit any additional evidence within a 
year following this decision.  See 38 C.F.R. § 3.156(b).  
That decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a) , 3.160(d), 20.200, 20.302, 20.1103.

The Board notes that a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has 
been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim, in the final sentence of 38 C.F.R. 
§ 3.156(a), does not create a third element in the reopening 
process, but is a component of the question of what is new 
and material evidence, rather than a separate determination 
to be made if evidence is new and material.  See Shade v. 
Shinseki, 24 Vet. App.110, 117 (2010) (noting that 
38 U.S.C.A. § 5108 requires only new and material evidence 
to reopen). 
 
Shade further holds that 38 C.F.R. § 3.156 "suggests a 
standard that would require reopening if newly submitted 
evidence, combined with VA assistance and considering the 
other evidence of record, raises a reasonable possibility of 
substantiating the claim[.]"  Id.  The Court noted the Board 
should not focus solely on whether the evidence remedies the 
principal reason for denial in the last prior decision, and 
regulations do not require new and material evidence as to 
each previously unproven element of a claim.  Id.  Rather, 
the Board should focus on whether the evidence, taken 
together, could at least trigger the duty to assist by 
providing a medical opinion.  Id., see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports 
the Veteran's claim as required by Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).  

Since the prior final decision, new evidence has been added 
to the claims file.  The new evidence consists of VA 
outpatient treatment reports, private treatment reports, and 
additional statements authored by the Veteran, to include a 
June 2012 Board hearing transcript.  

Having reviewed VA treatment records associated with the 
Veteran's claims file, the record continues to remain silent 
for any finding that relates a current cervical spine 
disorder to the Veteran's active service.  Indeed, the 
records indicate treatment for a cervical spine disorder, to 
include surgical intervention (laminectomy and fusions, C3-
6), one of which was performed in August 2008.  At that 
time, the Veteran reported that he sustained neck trauma 
while in the Navy, which was the cause of his discomfort.  
Attention is also directed to progress notes dated in June 
2007 with MRI reports indicating disc space narrowing 
between C3-6 with severe foramenal stenosis and bulging 
discs.

However, there is simply no medical evidence of record to 
show that any current cervical disorder, of which the 
Veteran suffers from several, was in any way related to 
either period of active service.  While private medical 
documents have been added to the file, these reports have 
addressed his claims for aid and attendance, as well as his 
application for specially-adaptive housing.

Consideration has been given to the Veteran's assertions 
that he suffers from current cervical spine symptomatology 
that is related to his period of service.  The Veteran 
testified in June 2012 that his cervical condition was tied 
to migraines, which was ultimately caused by an in-service 
fall.  However, these statement are essentially duplicative 
of the statements associated with the claims file at the 
time of his initial denial.  These statements are thereby 
not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).   

As new and material evidence has not been received since the 
RO's March 2005 decision, the claim is not reopened.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received sufficient 
to reopen the claim of entitlement to service connection for 
a disorder of the cervical spine.


REMAND

Although the Board sincerely regrets any additional delay, 
the issues of whether new and material evidence has been 
received sufficient to reopen the claim of entitlement to 
service connection for congestive heart failure, to include 
as a result of exposure to ionizing radiation (plutonium) 
and/or a service-connected disability; entitlement to 
service connection for disorders of the right wrist, left 
shoulder, and right hip, all to include as secondary to 
service-connected bilateral knee disabilities; entitlement 
to a temporary total disability rating under 38 C.F.R. § 
4.30 based on the need for convalescence following right hip 
surgery in March 2008; entitlement to SMC based upon the 
need for regular aid and attendance of another person or by 
reason of being housebound; entitlement to basic eligibility 
for assistance in acquiring specially-adaptive housing; and 
entitlement to a special home adaptation grant must remanded 
for further development.

First, as to whether new and material evidence has been 
received sufficient to reopen the claim of entitlement to 
service connection for congestive heart failure, the Board 
points out that VCAA notice dated in November 2006 did not 
satisfy the directives of Kent.  Further, that deficiency 
was not cured by any subsequent notice pertaining to this 
issue.  Therefore, on remand, proper notice should be sent 
to the Veteran's current address, regarding the issue of 
service connection for congestive heart failure, which meets 
the criteria of Kent.  

With regard to his claims for secondary service connection 
for disorders of the right wrist, left shoulder, and right 
hip, the Veteran testified in June 2012 that these issues 
were causally-related to service-connected bilateral knee 
disabilities.  Specifically, he linked these disorders to 
his use of a wheelchair, which he used because of service-
connected disabilities.  He testified that using the 
mechanical wheelchair damaged his wrists and hands.  His 
spouse indicated that lifting the chair in and out of the 
car resulted in injury to his hips, wrist, and back.  See 
Transcript, p. 4.  The Veteran also stated that lifting the 
wheelchair into the car caused injury to his left shoulder.  
See Transcript, p. 6.

VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2012).  

In light of the Veteran's testimony with regard to his 
theory of entitlement on a secondary basis, the issues of 
entitlement to service connection for disorders of the right 
wrist, left shoulder, and right hip must be remanded so as 
to obtain probative medical opinions as to whether any such 
disorders are causally-related to his period of service, or 
to a service-connected disability. 

Regarding the Veteran's claim for entitlement to SMC based 
upon the need for regular aid and attendance of another 
person or by reason of being housebound, an application for 
medical services- vehicle distribution program dated June 
21, 2009, contained a note from the Veteran's provider.  The 
provider indicated that the Veteran was not able to use his 
legs, hips, or hands due to disabling osteoarthritis, and 
that he was wheelchair-bound and required aid and 
attendance.  It was also noted that this aid was provided by 
his wife, and that an electric wheelchair was provided by 
VA.

During his June 2012 Board hearing, his spouse testified 
that she did most of the driving, but that she had recently 
suffered a heart attack, and was therefore unable to provide 
the assistance as she had in the past.  See Transcript, pp. 
12-13.  As it is unclear as to what level of care she is 
able to provide, as well as the Veteran's current level of 
functioning within his home, the Board is unable to 
determine whether the Veteran meets the requirements for a 
grant of SMC based on housebound status.  The claims file 
reflects that he has not been afforded a VA aid and 
attendance examination with claims file review.  
Accordingly, the Board finds that the appellant should be 
afforded such an examination in order that the evaluation is 
fully informed.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Additionally, the Board notes that the issue of entitlement 
to a temporary total disability rating under 38 C.F.R. § 
4.30 is dependent on the outcome of the Veteran's claim for 
entitlement to service connection for a disorder of the 
right hip.  The appropriate remedy where a pending claim is 
inextricably intertwined with another claim is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, a Board decision with respect to 
entitlement to a temporary total disability rating would be 
premature until development is completed to address his 
other claim.

The Veteran should be contact and asked to specify what 
period or periods of hospitalization should be the basis for 
the award of paragraph 30 benefits, as the evidence is 
unclear in this regard.  

Finally, with regard to the issues of entitlement to basic 
eligibility for assistance in acquiring specially-adaptive 
housing, as well as entitlement to a special home adaptation 
grant, the Board notes that statements made by the Veteran, 
on more than one occasion, indicate that these claims may 
have been granted by the RO, in whole or in part.  For 
example, in a statement dated March 13, 2011, the Veteran 
indicated that VA installed ramps and hand bars in the 
restrooms of his home, and approved a walk-in bathtub.  
During the Veteran's June 2012 Board hearing, he testified 
that he had a walk-in tub which was installed by VA.  See 
Transcript, p. 12.  As such, it is unclear as to whether the 
RO has granted one or both of these claims, and whether an 
additional and/or temporary file exists which contains 
records pertinent to this appeal.  On remand, any such 
records should be associated with the claims file, and the 
RO/AMC should determine whether either claim has been 
granted to date.

The Board also points out that, while these issues were on 
appeal at the time of the June 2012 Board hearing, they were 
not included on the March 2012 VA Form 8, Certification of 
Appeal and were not addressed during said Board hearing.  On 
remand, the RO/AMC should contact the Veteran in order to 
determine whether he requires a Board hearing as to these 
issues, if they have not previously been granted.  That 
request should then be associated within the Veteran's 
claims file, as well as any response received from the 
Veteran.  If the Veteran desires a Board hearing as to these 
issues, the RO/AMC should schedule a hearing in accordance 
with the Veteran's response.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should associate with the 
record any documents maintained in a 
separate or temporary file at the Los 
Angeles, California RO, to include any 
additional records pertinent to the 
Veteran's claims for entitlement to basic 
eligibility for assistance in acquiring 
specially-adaptive housing and/or 
entitlement to a special home adaptation 
grant.  If such records do not exist, that 
fact should be noted in the record.  The 
RO/AMC should also note whether those 
claims were granted at any time during the 
appellate process, in whole or in part.

2.  Copies of updated treatment records 
should be obtained and added to the claims 
file.

3.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  Regarding the issue of whether 
new and material evidence has been 
received sufficient to reopen the claim of 
entitlement to service connection for 
congestive heart failure, the VCAA notice 
should include specific notice of why the 
claim was previously denied and what 
constitutes material evidence for the 
purpose of reopening the claim.  

4.  The Veteran should be contacted and 
asked to specify the period or periods of 
hospitalization/surgery that form the 
basis of his claim for benefits under 38 
C.F.R. § 4.30.  Following receipt of a 
response, all appropriate action should be 
taken.

5.  The RO/AMC should schedule a VA joints 
examination to assess the severity and 
etiology of the Veteran's currently-
diagnosed disorders of the right wrist, 
left shoulder, and right hip.  The 
Veteran's claims folder must be made 
available to the examiner for review.  The 
examiner shall specifically note a review 
of the Veteran's service treatment records 
and comment on the significance of such.

The examiner shall provide an opinion as 
to the following:

Whether it is at least as likely as not 
(50% possibility or greater) that any 
disorder of the right wrist, left 
shoulder, and/or right hip is related to 
(a) either period of active service, (b) 
proximately due to or the result of any 
service-connected disability, to include 
the lumbar spine and bilateral knees, or 
(c) aggravated or permanently worsened by 
a service-connected disability.  If it is 
determined that any current disorder is 
related to a service-connected disability, 
to the extent that is possible, the 
examiner should indicate the approximate 
degree of disability or baseline before 
the onset of the aggravation. 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

Note:  The requested opinions on 
aggravation should be premised on the 
baseline level of severity of the disorder 
before the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the examiner's current findings.

Rationale for the requested opinions shall 
be provided.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, he or she shall provide 
a complete explanation stating why this is 
so.  In so doing, the examiner shall 
explain whether the inability to provide a 
more definitive opinion is the result of a 
need for additional information or that he 
or she has exhausted the limits of current 
medical knowledge in providing an answer 
to that particular question.

6.  The RO/AMC should schedule the 
appellant for a VA examination by an 
appropriately qualified examiner to 
determine whether the Veteran requires 
regular aid and attendance or is 
housebound.

The following considerations will govern 
the examination:

(a) The claims folder, and a copy of 
this remand will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

(b) The examiner should provide an 
opinion as to whether the appellant 
requires the regular aid and attendance 
of another person to perform daily self 
care tasks such as bathing, dressing, 
attending to the wants of nature, or 
feeding himself, or to protect him from 
the hazards of his daily environment.

(c) The examiner should provide an 
opinion as to whether the appellant is 
substantially confined to his house or 
immediate premises by reason of a 
disability or disabilities reasonably 
certain to remain throughout his 
lifetime.

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to state an opinion without a 
resort to speculation, he or she should so 
state.  Any other necessary examinations 
must be conducted, if deemed necessary by 
the examiner or by the RO/AMC.

7.  After completing the above actions and 
any other notification or development 
deemed necessary, the Veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal is not granted, he and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate period of time for 
response.

8.  The RO/AMC should afford the Veteran 
an opportunity to testify before a member 
of the Board as to the issues of 
entitlement to basic eligibility for 
assistance in acquiring specially-adaptive 
housing and/or entitlement to a special 
home adaptation grant, if these claims 
have not been previously granted and he so 
chooses.  He should be asked to indicate 
if he wants a Board videoconference or 
travel hearing.  A copy of the request for 
clarification should be associated with 
the claims file.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


